DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on December 7, 2020, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2020 and 10/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating an offline reimbursement for riders.

Step 2A – Prong 1
Independent Claims 1, 8 and 15 as a whole recite a method of organizing human activity.  The limitations reciting “obtaining information of a transportation order submitted from a user, the information comprising at least one of: a time of the transportation order, an origin of a route for the transportation order, a destination of the route, a cost for the transportation order, or a type of a transportation of the transportation order; determining whether the obtained information complies with one or more preset conditions, wherein the one or more preset conditions include at least one of: the time of the transportation order being within a time range, the origin being within an origin range, the destination being within a destination range, the cost being within a cost range, or the type of the transportation order being an approved type; in response to that the obtained information complies with the one or more preset conditions, notifying the [user] that ordering a transportation off-line is reimbursable; tracking time-series locations of the [user] for a period of time to determine whether the [user] starts moving at a speed range of a moving vehicle in a direction towards a destination of the transportation order; and determining that the [user] starts moving at the speed range of the moving vehicle in the direction towards the destination based on the tracked time-series locations; and generating a certificate for the user to order the transportation off-line; wherein the time-series locations comprise [user] positions of the [user] obtained at a series of time stamps” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (computer-implemented method, computing device and Global Positioning System (GPS) of claim 1; storage medium, processor, computing device and Global Positioning System (GPS) of claims 8 and 15) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (computer-implemented method, computing device and Global Positioning System (GPS) of claim 1; storage medium, processor, computing device and Global Positioning System (GPS) of claims 8 and 15).  The following elements “storage medium, processor, computer-implemented method, computing device and Global Positioning System (GPS)”, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements (storage medium, processor, computer-implemented method, computing device and Global Positioning System (GPS)) are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-7, 9-14 and 16-20 are also directed to same grouping of methods of organizing human activity.  The additional elements of storage medium of claims 16-20; computing device of claims 2, 5-6, 9, 12-13, 16 and 19-20; are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

	

Novel/Non-Obvious Subject Matter
Claims 1-20 would be Novel/Non-Obvious Subject Matter if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 1-20 are Novel/Non-Obvious Subject Matter over the prior art of record.
The closest prior art of record is Sweeney (20150161554), Jian1 (CN108038774A), Jian2 (CN107016750A), Franke (WO2017091308A1); as Sweeney presents a system for matching a driver to a customer, and goes through the process of a dispatch system continuing to select a subsequent driver for a traveler each time a driver declines the invitation until there are no more drivers capable of providing transportation service or if a time threshold is reached. Jian1 teaches an online car-hailing settlement and reimbursement method as it outlines the steps of acquiring a riding starting position and a riding ending position sent by a terminal, generating a calling command and calling a car; upon detecting the order receiving state of an online driver, completing the online car-hailing process and generating a to-be-transacted order. Jian2 teaches recording automobile riding information, recording the get-on and get-off conditions of passengers or drives and uploading the conditions to a server, so effective certificate is provided when the driver or the passengers are subjected to a safety accident. Franke teaches a scanning system which captures a digital surface representation of an article that can be used to estimate repair costs and administer downstream repair functions such as securing necessary approvals for repairs or reimbursement and ensuring that the repairs are adequately completed. However, whether in combination or alone, these prior arts do not teach or suggest each and every feature of Independent Claims 1, 8 and 15.

The prior art fails to explicitly teach:
The prior fails to specifically teach tracking time-series locations of the computing device for a period of time to determine whether the computing device starts moving at a speed range of a moving vehicle in a direction towards a destination of the transportation order; and determining that the computing device starts moving at the speed range of the moving vehicle in the direction towards the destination based on the tracked time-series locations; and generating a certificate for the user to order the transportation off-line; wherein the time-series locations comprise Global Positioning System (GPS) positions of the computing device obtained at a series of time stamps.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628